Citation Nr: 9914738	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  97-29 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to degenerative disc disease at T6 and T8-9, as 
secondary to service-connected degenerative disc disease at 
L4-5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1986 to 
May 1994.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a January 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  No competent evidence has been submitted to demonstrate 
degenerative disc disease at T6 and T8-9 related to the 
veteran's period of military service or to a service-
connected disability.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for degenerative disc disease at 
T6 and T8-9, secondary to service-connected degenerative disc 
disease at L4-5.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3. 310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for degenerative 
disc disease at T6 and T8-9, secondary to service-connected 
degenerative disc disease at L4-5.  The legal question to be 
answered, initially, is whether the veteran has presented 
evidence of a well-grounded claim; that is, a claim that is 
plausible.  If he has not presented a well-grounded claim, 
his appeal must fail with respect to this claim and there is 
no duty to assist him further in the development of his 
claim.  38 U.S.C.A. § 5107(a).  As will be explained below, 
the Board finds that the veteran's claim is not well 
grounded.

Factual Background

When examined for enlistment into service in January 1986, 
there was no report of any spine or musculoskeletal 
abnormality and the veteran was found qualified for active 
service.  An April 1988 clinical record reflects the 
veteran's complaints of lower thoracic pain for three weeks 
after heavy lifting (another record entry on the same date 
indicates that he sustained middle back pain after he carried 
a teletype from one ship to another).  The veteran had no 
radicular complaints, full range of motion and no paraspinal 
spasm or scoliosis.  His motor/sensory responses were intact.  
The assessment was muscular pain and Motrin was prescribed.  
A radiologic report of the veteran's cervical spine showed no 
significant abnormality.

In a report of medical history completed in February 1990, at 
the time of his reenlistment, the veteran denied having 
recurrent back pain. 

According to a January 1993 record, the veteran said he 
injured his lumbar spine when he lifted a trashcan.  The 
initial assessment was chronic low back pain attributed to 
re-injury, radiculopathy present and a need to rule out a 
disc problem.  Subsequent clinical records show continued 
complaints of low back pain.  A July 1993 neurosurgery record 
indicates that a magnetic resonance image (MRI) showed a 
herniated nuclear pulposus (HNP) at L4-5.  A neurosurgery 
clinical entry dated in September 1993 includes an assessment 
of low back pain with bulging, L4-5 disc and mild, active 
radiculopathy.  A separation examination is not of record 
although the veteran's Report of Transfer or Discharge (DD 
Form 214) indicates that he was separated from service due to 
physical disability and entitled to severance pay.

Post service, private and VA medical records and examination 
reports, dated from 1994 to 1998, are associated with the 
claims file.  A September 1994 VA orthopedic examination 
report is not referable to complaints or diagnoses of 
thoracic disc disease.  The diagnosis at that time was HNP at 
L4-5 with back pain.

In a September 1994 rating decision, the RO granted service 
connection for degenerative disc disease at L4-5.

Treatment records from Elizabeth Phillips, M.D., indicate 
that the veteran was seen in August 1995, with complaints of 
mid back and neck pain that occurred with lifting.  The 
assessment was left shoulder bursitis and upper back pain for 
which medication was prescribed. 

An October 1995 private MRI report of the veteran's lumbar 
spine included an impression of degenerative changes of the 
intervertebral discs at L4-5 and S-1.

Caryn M. Vogel, M.D., a neurologist, examined the veteran in 
October 1995, for complaints of recurrent back and leg pain 
and numbness.  He did not complain of thoracic spine pain.  
The impression was that the veteran presented with a 
recurrence of low back spasm with lower extremity 
paresthesias.  Dr. Vogel speculated that the veteran had 
chronic radiculopathy on the basis of a herniated disc.  Her 
interpretation of nerve conduction studies and 
electromyography (EMG) performed that month was that it was 
an abnormal examination.  She said there was evidence for 
mild right low lumbar radiculopathy without significant 
ongoing denervation.  

In November 1995, Dr. Vogel's clinical impression was lumbar 
degenerative disease.  From November 1995 to January 1996, 
records indicate that the veteran underwent physical therapy 
for lower back pain and was described as doing well when 
discharged from physical therapy.  

According to a September 1996 private hospital emergency room 
record, the veteran complained of a sudden onset of mid back 
pain with movement and had a history of HNP at L4-5.  He said 
he stood up at work in the morning, turned and felt pain.  
The impression was thoracic strain.  An x-ray of his thoracic 
spine taken at the time was normal.

Dr. Phillips examined the veteran again in September 1996 
regarding his sudden onset of mid-back pain.  He said it 
happened after he turned to get out of a chair.

An October 1996 private MRI report includes an impression of 
two small thoracic disc herniations, one located on the left-
hand side at T6-7, that resulted in mild left anterior spinal 
cord flattening and one on the right hand side of midline at 
T8-9, that resulted in very mild right anterior spinal cord 
impression.  No spinal cord abnormalities were identified.

In November 1996, the RO received the veteran's claim for a 
thoracic spine disorder secondary to his service-connected 
lumbar spine disability.

A January 1997 VA orthopedic examination report reflects the 
veteran's history of HNP at L4-5, apparently diagnosed by 
MRI.  It further notes that in September 1996, the veteran 
experienced mid back pain when he turned in a desk chair and 
a MRI allegedly showed HNP at T6-7 and T8-9.  The veteran 
subjectively complained of chronic, steady, mid-thoracic and 
low back pain.  X-rays of the veteran's thoracic spine were 
normal.  The diagnosis was HNP in the lumbosacral and 
thoracic spine.  The VA examiner commented that the etiology 
of the thoracic disc herniation remained undetermined; 
however, he said there appeared to be no hose (host)-effect 
relationship between the lumbosacral and thoracic spine disc 
herniation.

In a February 1997 statement, Dr. Vogel said that she 
examined the veteran that month and he primarily experienced 
mid-back pain that radiated into his low back legs.  The 
impression was degenerative disc disease.  Dr. Vogel stated 
that the veteran had a history of lumbar disc disease dating 
back several years and had developed thoracic disc disease.

In September 1998, the veteran underwent VA orthopedic 
examination and gave a history of moving heavy equipment in 
1988 that caused him to hurt his back.  He saw a medic, but 
no diagnosis was made and no x-rays taken.  The veteran said 
he stayed in bed for a few days and went back to work without 
problems.  In September 1996, he stated that he was working 
at his desk, lifted a piece of paper and twisted in his chair 
when he felt a sharp pain through his chest.  It was noted 
that the veteran had a MRI of his thoracic spine that showed 
a herniated disc at T6-7 and T8-9.  The veteran complained of 
tingling in his left arm into his small finger with middle 
back pain and lower back pain that was worse.  He had 
numbness and tingling in the left leg more than the right 
leg.  The report notes that the EMG performed by Dr. Vogel 
showed inconclusive evidence of upper extremity nerve 
function or deterioration.  The VA examiner opined that there 
was no relationship between the veteran's current thoracic 
disease and his extensive L4-5 disc disease. 


Analysis

According to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of arthritis in service, 
its incurrence coincident with service will be presumed if it 
was manifest to a compensable degree within one year after 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  While the disease need not be diagnosed 
within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

Service connection shall be granted for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  The secondary disorder shall be 
considered as a part of the original disorder.  38 C.F.R. § 
3.310 (1998). When aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation. Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  See Epps v. Gober, 126 F.3d 1464 (1997).

The veteran has contended that service connection should be 
granted degenerative disc disease at T6 and T8-9, as 
secondary to service-connected degenerative disc disease at 
L4-5.  Although the evidence shows that the veteran currently 
has a herniated disc at T6-7 and T8-9, no competent medical 
evidence has been submitted to show that this disorder is 
related to service or any incident thereof.  On the other 
hand, the record reflects that his thoracic spine was 
evidently normal on separation from service and the first 
post service evidence of record of thoracic disc herniation 
is from 1996, more than two years after the veteran's 
separation from service.  Moreover, in January 1997, a VA 
examiner said the etiology of the veteran's thoracic disc 
disease was unknown but there appeared to be no host-effect 
relationship between the lumbosacral and thoracic spine disc 
herniation.
and, more importantly, in September 1998, a second VA 
examiner opined that there was no relationship between the 
veteran's thoracic disc disease and his service-connected 
lumbar disc disease.  In short, no medical opinion or other 
medical evidence relating the veteran's degenerative disc 
disease at T6 and T8-9 to service or any incident of service, 
including a service-connected disability, has been presented.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu, 2 Vet. App. at 494.  See also Harvey v. 
Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the veteran has 
not submitted any medical opinion or other medical evidence 
that supports his claim.  The evidence now of record fails to 
show that the veteran has degenerative disc disease at T6 and 
T8-9, secondary to service connected degenerative disc 
disease at L4-5, related to service or any incident thereof.  
Thus, this claim may not be considered well grounded.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(a); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  Since the claim is 
not well grounded, it must be denied.  See Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995).


ORDER

Service connection for degenerative disc disease at T6 and 
T8-9, secondary to degenerative disc disease at L4-5, is 
denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

